DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 8,191,433 B2, “Tao”) in view of Agzikara et al. (US 2013/0260129 A1, “Agzikara”) and He et al. (Highly stretchable multi-walled carbon nanotube/thermoplastic polyurethane composite fibers for ultrasensitive, wearable strain sensors, “He”).
With respect to claim 1, Tao discloses a fabric strain sensor made from a mixture of electrically conductive particles or fibers and an elastomer matrix, i.e. an elastic conductive layer comprising elastomer and conductive filler, applied onto a fabric substrate (Col. 2, lines 7-11). Tao further discloses the fabric substrate is woven, knitted, or has a braid structure, i.e. a three-dimensional structure (Col. 2, lines 38-39). Tao discloses the electrically conductive particles and fibers include carbon black, gold particles, silver particles, copper particles, carbon nanotubes, stainless steel fiber, gold fiber, silver fiber, copper fiber, carbon fiber, and conductive polymer fiber (Col. 2, lines 40-44). Tao additionally discloses the elastomer matrix is made from polyurethane (Col. 2, lines 45-48).
Tao does not disclose wherein the fabric layer comprises a fabric main body and elastic yarns, the elastic yarns being woven in the fabric main body alone a first direction D1 and a second direction D2, where D1 is perpendicular to D2, nor wherein the polyurethane is a thermoplastic polyurethane.
Agzikara teaches stretch fabrics made by including elastic yarns in warp and weft directions to make a bi-stretch fabric ([0003]). Agzikara further teaches the stretch yarn, i.e. elastic yarn, has a structure shown in Fig. 1a below, where 1 is the yarn and 4 and 5 are first and second fibers ([0037]). Agzikara teaches the first fiber 4 is made from an elastomer, such as spandex and Lycra ([0039]) while the second fiber 5 is a polyester polymer ([0037] and [0040-0041]). The first fiber 4 corresponds to the elastic yarn presently claimed; the second fiber 5 corresponds to the fabric main body as presently claimed. As can been seen in Fig. 1a, the first fiber 4, i.e. elastic yarn, is woven in the fiber 5, i.e. fabric main body, along a first direction D1 (from left to right). When the elastic yarn is used in a bi-stretch fabric, i.e. a woven fabric with the elastic yarn in the warp and weft directions, the elastic yarn is woven in the fabric main body along a first direction D1 and a second direction D2, where D1 is perpendicular to D2 as presently claimed.

    PNG
    media_image1.png
    250
    521
    media_image1.png
    Greyscale

Tao and Agzikara are analogous inventions in the field of composite fabrics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the woven fabric substrate of Tao to be made from elastic yarns in the warp and weft directions as taught by Agzikara in order to provide a bi-stretch fabric (Agzikara, [0003]) with great elasticity levels (Agzikara, [0046]).
Tao in view of Agzikara do not disclose wherein the polyurethane is a thermoplastic polyurethane.
He teaches thermoplastic polyurethane (TPU) is an elastomer that exhibits low temperature flexibility, biocompatibility, hydrolytic stability, optical clarity, flame retardant properties, and anti-static properties, and that TPU provides superior stretchability, which makes it useful in the use of strain sensors with high detection (page 5885, 1st column, last paragraph, “TPU, a kind of elastomer… TPU can provide a superior stretchability making it an extremely flexible material adaptable for fabricating strain sensors with higher detection”).
Tao in view of Agzikara and He are analogous inventions in the field strain sensors that use elastomers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Tao in view of Agzikara to be a thermoplastic polyurethane as taught by He in order to provide a strain sensor having low temperature flexibility, biocompatibility, hydrolytic stability, optical clarity, flame retardant properties, anti-static properties, and superior stretchability (He, page 5885, 1st column, last paragraph, “TPU, a kind of elastomer… TPU can provide a superior stretchability making it an extremely flexible material adaptable for fabricating strain sensors with higher detection”).
While there is no explicit disclosure from Tao in view of Agzikara and He that the fabric strain sensor is an elastic conductive composite fabric, given that it has an identical structure and components as that of the present invention, then it would necessarily inherently be an elastic conductive composite fabric. Additionally, while there is no explicit disclosure from Tao in view of Agzikara and He regarding a resistant value and a strain increment of the elastic conductive composite fabric satisfying a relationship of                                 
                                    
                                        
                                            R
                                        
                                        
                                            T
                                        
                                    
                                     =R + nε
                                
                             or                                 
                                    
                                        
                                            R
                                        
                                        
                                            T
                                        
                                    
                                     = R + m
                                    
                                        
                                            e
                                        
                                        
                                            nε
                                        
                                    
                                
                             where ε is the strain increment, R is the resistance value when the strain increment is 0, RT is the resistance value when deformed through the increment, and m and n are coefficients, given that Tao in view of Agzikara and He discloses an identical article made of identical components as that of the present invention, then it would necessarily inherently satisfy the relationships claimed. 
Regarding the woven elastic yarns forming a plurality of pores, given that woven structures have the structure shown below (Tao, Fig. 2), then it is clear the elastic yarns of Tao in view of Agzikara and He would necessarily inherently form a plurality of pores, i.e. a lack of material between different strands (see the arrow in Fig. 2 below).
[AltContent: textbox (Pore)][AltContent: arrow]
    PNG
    media_image2.png
    345
    312
    media_image2.png
    Greyscale

Regarding the elastic conductive layer being formed on the fabric layer and filling into the plurality of pores and wherein the elastic conductive layer is bonded with the fabric layer, Tao discloses the elastic conductive layer is applied by screen printing, lamination, binder coating, fusible coating, foam coating, padding, and extrusion (Col. 2, lines 51-53) and is cured (Col. 3, lines 39-43). Further, Tao discloses adhering the fabric substrate and the elastic conductive layer (Col. 3, lines 27-32). Thus, when the elastic conducive layer is applied via lamination or coating, then it is formed on the fabric layer and would necessarily inherently fill into the plurality of pores, and it is adhered, i.e. bonded, to the fabric layer.
With respect to claim 3, Agzikara teaches the yarn comprises a polyester based fiber and Lycra, where the denier count for Lycra includes those at 70 denier ([0031]), i.e. the diameter of the elastic yarn is 70 denier. The Lycra fiber corresponds to the elastic yarn presently claimed.
With respect to claim 4, while there is no explicit teaching from Tao in view of Agzikara and He that the elongation of the fabric direction in the first direction D1 and/or in the second direction D2 is 10% to 50% of an initial length of the fabric layer, given that Tao in view of Agzikara and He teaches an identical article made of identical components and having identical layers, then it is clear that such an article would necessarily inherently have a fabric layer which can elongate 10% to 50% of an initial length of the fabric layer in a first direction and/or second direction as presently claimed.
With respect to claim 5, while there is no explicit disclosure that the elastic conductive composite fabric of Tao in view of Agzikara and He has a coefficient of elasticity E1 and the fabric layer has a coefficient of elasticity E2 and a ratio between E1 and E2 is from 1.2 to 1.6, given that Tao in view of Agzikara and He discloses an identical article made of identical components as that of the present invention, then it is clear that the elastic conductive composite fabric would necessarily inherently have a coefficient of elasticity E1, the fabric layer would necessarily inherently have a coefficient of elasticity E2, and that the ratio between E1 and E2 would necessarily inherently be 1.2 to 1.6 as presently claimed.
With respect to claim 6, Tao teaches the fabric substrate has a woven or knitted structure (Col. 2, lines 38-39); in order to have the entire substrate have a woven or knitted structure, then all components must have a woven or knitted structure, including the fabric main body as presently claimed.
With respect to claims 8-9, while Tao does not disclose the specific amounts or resistance claimed, Tao discloses the resistance of the elastic conductive layer may be reduced by increasing the concentration of the carbon black in the layer (Col. 4, lines 26-30), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of conductive filler, including over values presently claimed, in order to provide an elastic conductive layer having a desired resistance, including over values presently claimed.
With respect to claims 10-11, Tao discloses that carbon black, i.e. conductive filler, having a weight concentration of 10% is included in the rubber, i.e. elastomer (Col. 4, lines 18-19). Thus, the conductive filler is 10% the total weight, i.e. mass, of the elastic conductive layer as claimed. Further, since this amount of carbon black is present, then the elastomer, i.e. elastic conductive layer, would necessarily inherently have a resistance value of 102 to 105 Ω as claimed.
With respect to claim 12, while there is no explicit disclosure that the article of Tao in view of Agzikara and He, i.e. the elastic conductive composite fabric, satisfies the relationship of                                 
                                    
                                        
                                            R
                                        
                                        
                                            T
                                        
                                    
                                     =R + nε
                                
                             where n is from 1.0 to 2.5, given that Tao in view of Agzikara and He discloses an identical article made of identical components as that of the present invention, then it would necessarily inherently satisfy this relationship.
With respect to claim 13, while there is no explicit disclosure that the article of Tao in view of Agzikara and He, i.e. the elastic conductive composite fabric, satisfies the relationship of                                 
                                    
                                        
                                            R
                                        
                                        
                                            T
                                        
                                    
                                     = R + m
                                    
                                        
                                            e
                                        
                                        
                                            nε
                                        
                                    
                                
                             where m is from 9.0 to 10.0 and n is from 0.05 to 0.06, given that Tao in view of Agzikara and He discloses an identical article made of identical components as that of the present invention, then it would necessarily inherently satisfy this relationship.
Response to Arguments
Due to the amendment to claim 9, the claim objection to claim 9 is withdrawn.
Due to the amendment to claim 1 as well as applicant’s arguments, the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 1, 3-6, and 8-13 are withdrawn.

Applicant’s arguments filed 10 May 2022 have been fully considered, but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections, Applicant argues neither Tao nor Agzikara disclose wherein the polyurethane is a thermoplastic polyurethane and fails to disclose wherein the elastic conductive layer is bonded with the fabric layer.
In response to Applicant’s argument, the examiner first notes that the claims are now rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Agzikara and He as set forth above. The examiner acknowledges that while Tao or Agzikara may not disclose the polyurethane being a thermoplastic polyurethane, the references were not used to meet this limitation; rather, newly cited He was used to meet this limitation. He teaches thermoplastic polyurethane (TPU) is an elastomer that exhibits low temperature flexibility, biocompatibility, hydrolytic stability, optical clarity, flame retardant properties, and anti-static properties, and that TPU provides superior stretchability, which makes it useful in the use of strain sensors with high detection (page 5885, 1st column, last paragraph, “TPU, a kind of elastomer… TPU can provide a superior stretchability making it an extremely flexible material adaptable for fabricating strain sensors with higher detection”). Tao in view of Agzikara and He are analogous inventions in the field strain sensors that use elastomers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Tao in view of Agzikara to be a thermoplastic polyurethane as taught by He in order to provide a strain sensor having low temperature flexibility, biocompatibility, hydrolytic stability, optical clarity, flame retardant properties, anti-static properties, and superior stretchability (He, page 5885, 1st column, last paragraph, “TPU, a kind of elastomer… TPU can provide a superior stretchability making it an extremely flexible material adaptable for fabricating strain sensors with higher detection”). Tao discloses the elastic conductive layer is applied by screen printing, lamination, binder coating, fusible coating, foam coating, padding, and extrusion (Col. 2, lines 51-53) and is cured (Col. 3, lines 39-43). Further, Tao discloses adhering the fabric substrate and the elastic conductive layer (Col. 3, lines 27-32). Thus, when the elastic conducive layer is applied via lamination or coating, then it is formed on the fabric layer and would necessarily inherently fill into the plurality of pores, and it is adhered, i.e. bonded, to the fabric layer.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Omnexus (Complete Guide on Thermoplastic Polyurethanes (TPU)) discloses thermoplastic polyurethane is a thermoplastic elastomer with high durability and flexibility, and is used in sports and textile coatings; TPU has excellent tensile strength, high elongation at break, and good load bearing capacity.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787